DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,227,347 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are broader than the claims of the issued patent.

Claim Interpretation
The limitation in Claim 17 “when (1) a location of a mobile device operated by the customer substantially corresponds to a location of the transit vehicle, (2) a movement speed of the mobile device is substantially equal to a rate of travel of the transit vehicle” is being interpreted, for the purposes of examination, as if both limitations are required by the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 17 recites the limitation “when (1) a location of a mobile device operated by the customer substantially corresponds to a location of the transit vehicle, (2) a movement speed of the mobile device is substantially equal to a rate of travel of the transit vehicle”. It is unclear whether one or both limitations are required by the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claire et al., U.S. 10,078,861 (see provided “Other Reference” text version for ¶ numbers), in view of Official Notice.

9. A method, comprising: 
receiving, at a vendor device including a processor and a memory, a customer order including one or more items, (see Claire, Abstract, ¶ 31); and 
placing, by order placement software executing on the vendor device, the customer order at a particular position within an order queue, (see Claire, ¶ 4) based on at least the anticipated time of arrival of the customer, wherein the anticipated time of arrival of the customer is determined utilizing transit data, associated with a transit vehicle on which the customer is boarded or will board, (see Claire, ¶ 42)(disclosing that a time interval (for preparing the customer’s order) may be statistically determined based on average vehicle speeds in the drive-through area and/or customer order processing times at the identified store location), when 
(1) a location of a mobile device operated by the customer substantially corresponds to a location of the transit vehicle, (2) a movement speed of the mobile device is substantially equal to a rate of travel of the transit vehicle, or (3) input is received at the mobile device indicating that the customer has boarded or will board the transit vehicle, (see Claire, ¶ 42)(under the broadest reasonable interpretation of the claims, the customer’s vehicle in the drive-thru line can be considered to be a form of transit vehicle. It would have been obvious to one of ordinary skill in the art at the time of the invention to track a customer’s proximity in a transit vehicle as well as a private vehicle. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Claire and Official Notice.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
This motivation is applied to all claims below by reference.

10. The method of claim 9, further comprising placing, by the order placement software, the customer order at the particular position within the order queue based on the anticipated time of arrival of the customer and a fulfillment time of the order, (see Claire, ¶ 42).  

11. The method of claim 9, wherein the transit data indicates at least times when a transit vehicle is scheduled to stop at one or more predetermined stops along a route of the transit vehicle and rate of travel information for the transit vehicle, (see Claire, ¶ 42)(The customer’s car being tracked in the drive-thru line for order preparation purposes would inherently generate data including any stops or delays).  

12. The method of claim 11, wherein the transit data further includes a delay time indicating an amount of time the transit vehicle is delayed in arriving at a particular predetermined stop along the route, (see Claire, ¶ 42)(The customer’s car being tracked in the drive-thru line for order preparation purposes would inherently generate data including any stops or delays). 

13. The method of claim 9, wherein sensor data from the mobile device is utilized to (1) determine the location of the mobile device, or (2) the movement speed of the mobile device, (see Claire, Abstract) (proximity signal).  

14. The method of claim 9, wherein the anticipated time of arrival is based on the transit data and a distance between a particular predetermined stop along a route of the transit vehicle and a vendor associated with the vendor device, (see Claire, ¶ 42)(The customer’s car being tracked in the drive-thru line for order preparation purposes would inherently generate data including any stops or delays).  

15. The method of claim 9, further comprising changing, by the order placement software, the position of the order within the order queue based on update transit data indicating that that transit vehicle is delayed along a route or indicating that the transit vehicle is to arrive at a particular predetermined stop earlier than scheduled, (see Claire, ¶ 42)(The customer’s car being tracked in the drive-thru line for order preparation purposes would inherently generate data including any stops or delays).  

16. The method of claim 9, wherein the transit vehicle is one of a bus-line, a train-line, a shuttle line, a subway, or an air transportation vehicle, (see Official Notice). 

As per claims 1-8 and 17-20, these claims contain the same or similar features as claims 9-16 rejected above, and therefore the above rejections are applied against the remaining claims herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627